758 F.2d 653
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steven J. Mackie, Petitioner-Appellant,v.United States of America, Respondent-Appellee.
No. 84-1252
United States Court of Appeals, Sixth Circuit.
2/18/85

ORDER
BEFORE:  KEITH, MARTIN, and KRUPANSKY, Circuit Judges.


1
Petitioner appeals the district court's order entered February 1, 1984, denying his petition under 26 U.S.C. Sec. 7609(b)(2)(A) to quash Internal Revenue Service summonses issued to third-party recordkeepers.  Respondent has filed a motion to dismiss the appeal as moot.  The case has been referred to a panel of this Court pursuant to an order entered on July 23, 1984, under Rule 4(f), Rules of the Sixth Circuit.


2
After the notice of appeal was filed, the third-party recordkeepers complied with the summonses.  Since the parties to whom the summonses were issued have fully complied, no controversy exists and the appeal is moot.  United States v. Aquinas College Credit Union, 635 F.2d 887 (6th Cir. 1980), cert. denied, sub nom.  Schwallier v. United States, 450 U.S. 1042 (1981); United States v. Patmon, 630 F.2d 458 (6th Cir. 1980).


3
It is ORDERED that respondent's motion to dismiss is granted and the case is remanded to the district court to vacate its February 1, 1984, order.